t c memo united_states tax_court talmadge and reatha swanagan petitioners v commissioner of internal revenue respondent talmadge swanagan petitioner v commissioner of internal revenue respondent docket nos filed date wanda kamphuis zatopa for petitioners jennifer l nuding for respondent memorandum opinion laro judge petitioners move the court under sec_7430 to award them dollar_figure in attorney’s fees and dollar_figure in court costs respondent objects thereto arguing petitioners did not exhaust their administrative remedies respondent’s position in this proceeding was substantially justified petitioners generally have not established that they paid the reguested costs and some of the requested costs are unreasonable we ordered the parties to file with the court a joint statement setting forth the disputed and undisputed facts relevant to the subject motion following our receipt of that statement we now decide whether we shall grant the motion we shall deny it unless otherwise indicated section references are to the internal_revenue_code in effect for the relevant years and rule references are to the tax_court rules_of_practice and procedure background’ petitioners were husband and wife during the subject years and they resided in maywood illinois when we filed their petitions they filed a federal_income_tax return using the filing_status of married filing joint_return talmadge swanagan petitioner filed a federal_income_tax return using the filing_status of married filing separate_return ' we have found the facts set forth herein from the parties’ statement of undisputed facts although the parties have listed on that statement some disputed facts we need not resolve the parties disagreements as to those disputed facts the undisputed facts set forth a sufficient foundation on which we may and do decide petitioners’ motion respondent through his district_director commenced an audit of petitioners’ and taxable years about date in connection therewith the district_director requested certain information petitioners ultimately provided some but not all of this information to the district_director the district_director concluded the audit on date proposing certain upward adjustments to petitioners’ income on that date the district_director also mailed to petitioners two 30-day letters one for and one for listing proposed upward adjustments of dollar_figure and dollar_figure to the respective years’ income the 30-day_letter invited petitioners to request an administrative appeals_conference to discuss these proposed adjustments providing if you wish a conference with the regional_office of appeals appeals you must let us know within days the 30-day_letter explained the procedures for requesting a conference with appeals petitioners never requested a conference with appeals for either year nor did they ever deliver to respondent a written protest as to the district director’s conclusions set forth in the 30-day letters on date respondent issued the notices of deficiency to petitioners as to respondent determined that petitioners were liable for a dollar_figure deficiency anda dollar_figure accuracy-related_penalty under sec_6662 as to respondent determined that petitioner was liable for a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 petitioners retained ms zatopa on or about date to serve as their representative as to the subject years two months later petitioners and ms zatopa signed an agreement in which petitioners agreed to pay ms zatopa dollar_figure an hour in connection with this proceeding the agreement also provided tf attorney ms zatopa is successful in overturning parts or all of the commissioner’s decisions attorney will seek to recover attorney’s fees if and where permitted under the internal_revenue_code at the rate of dollar_figure per hour from the internal_revenue_service on date ms zatopa petitioned the court on behalf of petitioners to redetermine the determinations reflected in the notices of deficiency respondent transferred the case to appeals approximately months later and appeals settled the case with petitioners after receiving from them additional information respondent conceded all items for and all but a dollar_figure deficiency for petitioner paid ms zatopa dollar_figure hours times dollar_figure an hour for her work on this case discussion we may grant petitioners’ motion if they meet all of the statutory regquirements for an award of litigation costs see sec_7430 and c see also rule e 94_tc_708 88_tc_492 the parties dispute the four requirements noted above we focus on the first of those requirements namely that a taxpayer must exhaust administrative remedies available within the internal_revenue_service before petitioning this court with respect to the underlying year see sec_7430 we conclude that petitioners have not met this requirement petitioners never requested a conference with appeals as to either or although such a conference was available sec_301_7430-1 proced admin regs provides that where a conference with appeals is available administrative remedies are exhausted only when the taxpayer participated in a conference with appeals before petitioning this court or requested such a conference as applicable herein by filing a written protest with respondent and had its request denied we hold that petitioners do not qualify for an award of litigation costs under sec_7430 cf patel v commissioner tcmemo_1998_306 jacoby v commissioner tcmemo_1997_384 burke v commissioner tcmemo_1997_127 in so holding we reject summarily petitioners’ argument that they need not have met the regulatory requirements of sec_301_7430-1 proceed admin regs in order to recover litigation costs because the 30-day_letter was silent as to this requirement we have considered all other arguments for a contrary holding and find those arguments to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decisions will be entered in accordance with the parties’ settlement
